Opinion issued July 9, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00252-CV
                           ———————————
      IN RE EARNEST TAYLOR AND LISA TAYLOR D/B/A T & S
                    ENTERPRISES, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Earnest Taylor and Lisa Taylor, doing business as T & S Enterprises

(the “Taylors”), have filed a petition for a writ of mandamus, “challenging and

objecting” to consideration of a “summary judgment and declaratory judgment by
submission” in the underlying trial court proceeding.1 We dismiss the petition as

moot.

        In their petition, the Taylors requested relief to “prevent the summary

judgment and declaratory judgment from becoming final.” On April 9, 2019, the trial

court signed a final declaratory judgment, granting “Intervenor Brazoria County’s .

. . and Defendants Alfredo and Lynn A. Cantu’s . . . Motion for Summary Judgment-

Declaratory Judgment.”2 “[C]ourts have an obligation to take into account

intervening events that may render a lawsuit moot.” Heckman v. Williamson Cty.,

369 S.W.3d 137, 166–67 (Tex. 2012). “A case becomes moot if a controversy ceases

to exist between the parties at any stage of the legal proceedings . . . .” In re Kellogg

Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding). Because

the trial court has considered the Motion for Summary Judgment—Declaratory

Judgment and signed a final judgment, there no longer is a live controversy that

would be resolved by the mandamus petition. See In re Salverson, No. 01-12-00384-

CV, 2013 WL 557264, at *1 (Tex. App.—Houston [1st Dist.] Feb. 14, 2013, orig.


1
        The underlying case is Earnest Taylor and Lisa Taylor d/b/a T & S Enterprises v.
        Alfredo Cantu and Lynn A. Cantu, cause number 81916-CV, in the 23rd District
        Court of Brazoria County, Texas, the Honorable Ben Hardin presiding.
2
        We may take judicial notice of the Court’s own records in a related proceeding
        involving the same parties. See In re Chaumette, 456 S.W.3d 299, 303 n.2 (Tex.
        App.—Houston [1st Dist.] 2014, orig. proceeding). The Taylors have filed a notice
        of appeal of the trial court’s April 9, 2019 judgment. That appeal is pending in No.
        01-19-00353-CV, Earnest Taylor and Lisa Taylor d/b/a T & S Enterprises v.
        Alfredo Cantu and Lynn A. Cantu. And a clerk’s record has been filed in that appeal.
                                             2
proceeding) (concluding signing of final judgment rendered mandamus petition

moot). With exceptions not applicable here, we cannot decide a case that has become

moot during the pendency of the litigation. Heckman, 369 S.W.3d at 162.

      The Clerk of this Court notified the Taylors that the Court might dismiss their

mandamus petition as moot unless they filed a response demonstrating that the Court

has jurisdiction over the proceeding. Cf. TEX. R. APP. P. 42.3. The Taylors filed a

response in which they contend that the trial court abused its discretion by signing a

void temporary injunction order and refusing to consider a motion for new trial. See

generally Taylor v. Cantu, No. 01-18-01027-CV, 2019 WL 2528202, at *3 (Tex.

App.—Houston [1st Dist.] June 20, 2019, no pet. h.) (mem. op.) (dismissing Taylors’

appeal of temporary injunction order as moot). The Taylors’ response does not

demonstrate that a live controversy remains regarding their petition and, thus, that

we have jurisdiction over the proceeding.

      Accordingly, we dismiss the petition for writ of mandamus and the Taylors’

motion for emergency relief as moot.

                                  PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.




                                          3